Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-20 are currently pending and subject to restriction and/or election requirement.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-10, drawn to an immunodetection chip and device.
Group II, claims 11-20, drawn to an using method of the immunodetection chip.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
If Group I is selected, a single species must be elected from each of the groups below:
Species Group A: drawn to the location of the detection member. 
Claim 2: the detection member is located on one side, facing the substrate, of the cover plate;
Claims 3-5: the detection member is located between the substrate and the substrate antibodies.
A single species must be elected from claim 2 or claims 3-5.
Species Group B: drawn to the location of the magnetic field generation member.
Claim 9: the magnetic field generation member is located on one side, facing away from the substrate, of the cover plate.
Claim 10: the magnetic field generation member is located on one side, facing away from the cover plate, of the substrate.
A single species must be elected from claim 9 or claim 10.

If Group II is selected, a single species must be elected from each of the groups below:
Species Group C: drawn to the location of the detection member and steps of applying magnetic field. 
Claims 15-19: in short, the detection member is located on the cover plate of the detection chamber and the first and second magnetic fields are applied.
Claim 20: in short, the detection member is located on the substrate of the detection chamber and only the first magnetic field is applied.
A single species must be elected from claims 15-19 or claim 20. 

Additionally, if claims 15-19 is elected from Species Group C, a single species must be elected from the Species Group D below:
Species Group D: drawn to various method of determining information of the antigens according to the first electrical signal and the second electrical signal output by the detection member. 
Claim 17: in short, determining a resistivity difference, according to a first resistivity and a second resistivity output by the detection member; and determining a quantity of the antigens to be detected, according to a corresponding relationship between a prestored resistivity difference with a quantity of target antigens.
Claim 18: in short, determining a voltage difference, according to a first voltage value and a second voltage value output by the detection member; and determining a quantity of the antigens to be detected, according to a corresponding relationship between a prestored voltage difference with a quantity of target antigens.
Claim 19: in short, determining a frequency difference, according to a first vibration frequency and a second vibration frequency output by the detection member; and determining a quantity of the antigens to be detected, according to a corresponding relationship between a prestored frequency difference with a quantity of target antigens.
A single species must be elected from claim 17 or claim 18 or claim 19 if claims 15-19 are elected from Species Group C. 

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claim  1 is generic for Group I and claim 11 is generic for Group II.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and Group II lack unity of invention because even though the inventions of these groups require the technical feature of the an immunodetection chip of the instant claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bruls et al. (Rapid integrated biosensor for multiplexed immunoassays based on actuated magnetic nanoparticles. Lab Chip. 2009;9(24):3504-3510. doi:10.1039/b913960e; listed in IDS dated 10/13/2020) and Ross et al. (WO2018077804A1; listed in IDS dated 10/13/2020).
Bruls discloses a biosensor for immunoassay, the biosensor comprising: a substrate and a cover plate, which are arranged opposite each other and between which a detection chamber is provided, wherein an antibody is immobilized on the substrate; magnetic beads coupled with antibodies, and objects to be detected are added to the detection chamber, and a magnetic field is applied such that magnetic beads that are not bound to coupled antigens on the substrate antibodies move to the cover plate; and detection is carried out on same by means of an optical system (see page 3505, left-hand column, third line from the bottom to right-hand column, last line, and Figure 1).
Bruls does not disclose a detection component located on an inner side wall of a detection chamber and outputting an electrical signal. 
Ross discloses a biosensor for immunoassay, the biosensor comprising a substrate and a cover plate, and a detection chamber located therebetween, wherein the cover plate is provided with a piezoelectric/thermoelectric film transducer 3 (a detection component); the piezoelectric/thermoelectric film transducer 3 is coated with an antibody 12; and an object to be detected (an antigen) 11 is bound to a magnetic bead 13a coated with an antibody, and then forms an antibody-antigen-antibody-magnetic-bead complex with the antibody on the transducer 3, and at this time, an electrical signal is output (see Figures 1-3; and description, page 3, line 13 to page 5, line 2, and page 15, line 17 to page 16, line 22).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the biosensor of Bruls, to incorporate the piezoelectric transducer as taught by Ross, for the purpose of detect an electrical signal generated when magnetic beads are bound to an antibody on a substrate or cover plate. One of skill in the art would have a reasonable expectation of success in combining Bruls with Ross because both are directed to a biosensor that detecting antibody coated magnetic particles.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XIAOYAN ZOU/Examiner, Art Unit 1641                                                                                                                                                                                                        

/REBECCA M GIERE/Primary Examiner, Art Unit 1641